Citation Nr: 0005376	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-04 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from May 1966 to May 1968.

This matter came before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a decision of October 1997 by the 
Department of Veterans Affairs (VA) Cleveland, Ohio, Regional 
Office (RO).  



FINDINGS OF FACT

1.  An unappealed rating decision in July 1970 denied the 
veteran's claim for service connection for hepatitis.  

2.  The additional evidence presented since July 1970 is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
hepatitis.



CONCLUSIONS OF LAW

1.  The rating decision of July 1970 which denied service 
connection for hepatitis is final.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156 (1999).

2.  The additional evidence presented since July 1970 is not 
new and material, and the claim for service connection for 
hepatitis has not been reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110 (West 1991).  If a chronic disorder such 
as cirrhosis of the liver is manifest to a compensable degree 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  There must be competent evidence of 
current disability, of incurrence or aggravation of a disease 
or injury in service, and a nexus between the in-service 
injury or disease and the current disability.  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  The nexus to service may also be satisfied by 
the presumption noted above.  See Traut v. Brown, 6 Vet. App. 
495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 
(1993).

The RO denied the veteran's claim for service connection for 
hepatitis in July 1970, and the veteran did not perfect an 
appeal.  The evidence that was considered at that time 
included the veteran's service medical records which showed 
that he was hospitalized on March 24, 1968, with complaints 
of diarrhea and vomiting associated with a headache.  
Physical examination and laboratory results were completely 
normal.  He was treated with antibiotics and antidiarrheal 
medication.  He was discharged and returned to duty in April 
1968.  The assessment was diarrhea, and shigella not proven.  
The service medical records also included the report of a 
medical history given by the veteran in May 1968 for the 
purpose of his separation from service.  He indicated by 
checking a box that he had a history of stomach, liver or 
intestinal trouble.  He denied having a history of jaundice.  
The report of a medical examination conducted at that time 
shows that clinical evaluation was normal.  

In the decision of July 1970, the RO found that the hepatitis 
claimed by the veteran was not been shown by the evidence of 
record.  The RO specifically noted that the report of 
hospitalization in service did not show infectious hepatitis.  
The veteran was notified of that decision and of his right to 
file an appeal, but he did not do so and the decision became 
final.

In order to reopen a claim that was denied previously, a 
claimant must present new and material evidence.  See 38 
U.S.C.A. § 5108 (West 1991).  "New and material evidence" 
means evidence not previously submitted to the agency 
decision makers which bears directly and substantially on the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(1999).  When determining whether new and material evidence 
has been presented to reopen a claim, the VA considers the 
evidence presented since the most recent decision in which 
the claim was denied on any basis.  See Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present case, the most recent 
decision which denied the veteran's claim on any basis was 
the July 1970 decision.  

The reopening standard calls for judgments as to whether new 
evidence (1) bears directly or substantially on the specific 
matter, and (2) is so significant that it must be considered 
to fairly decide the merits of the claim.  See Hodge v. West, 
155 F. 3d 1356 (Fed. Cir. 1998); Fossie v. West, 12 Vet. App. 
1 (1998).  If no new and material evidence is presented to 
reopen the claim, the prior denial remains final.  See 38 
U.S.C.A. § 7105 (West 1991).  

The additional evidence that has been presented includes a 
copy of the veteran's immunization record from during 
service.  However, that record does not contain any mention 
of hepatitis.  The additional evidence which has been 
presented also includes a copy of a bill from the Cleveland 
Clinic Foundation dated in June 1996 which shows that the 
veteran was billed for several lab tests including hepatitis 
tests.  However, the bill does not contain any indication 
that the tests for hepatitis were positive, and there is also 
no mention of the veteran's period of service.

The only medical evidence that has been presented which 
contains medical opinion regarding whether or not the veteran 
has hepatitis is the report of a general medical examination 
conducted by the VA in April 1999.  The report shows that the 
veteran claimed that in 1968 while he was in Vietnam, he 
developed flu like symptoms and yellow jaundice, and was 
treated for hepatitis in a service hospital.  He said that 
since then he had recurrent flu like symptoms and jaundice.  
He also said that two years earlier he was seen by a 
Cleveland Clinic doctor and told that he had Hepatitis B.  A 
month earlier he reportedly had chills, fevers and yellow 
jaundice.  He now complained of easy fatigability.  The 
initial diagnosis was history of hepatitis, normal general 
medical examination.  Following the completion of lab 
testing, the diagnoses were amended to include normal 
hepatitis test (antigen) (negative); and normal liver 
function test.

The fact that the veteran's own account of the existence and 
etiology of a disease was recorded in his medical records is 
not sufficient to support the claim.  In LeShore v. Brown, 8 
Vet. App. 406, 409 (1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

The additional evidence that has been presented also includes 
testimony given by the veteran during a hearing held in 
September 1998.  The testimony was to the effect that the 
veteran initially developed and was treated for hepatitis in 
service, and that he continued to have the disorder.  
Significantly, however, the veteran may testify as to 
symptoms, but he is not qualified to offer opinions as to 
matters which require medical expertise, such as whether any 
particular symptoms were manifestations of hepatitis or the 
date of onset of the disease.  The Court has held that lay 
persons, such as the veteran, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  See also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), in which the 
Court held that a veteran does not meet his burden of 
presenting evidence of a well-grounded claim where the 
determinative issue involves medical causation and the 
veteran presents only lay testimony by persons not competent 
to offer medical opinions.  

Moreover, statements by the veteran in which he reports what 
his physicians have told him are not sufficient to render the 
claim well grounded.  The Court has held that hearsay medical 
evidence, as transmitted by a lay person, is not sufficient 
to render a claim well-grounded because the connection 
between what a physician said and the lay person's account of 
what the physician purportedly said is simply too attenuated 
and inherently unreliable to constitute medical evidence.  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  See also 
Kirwin v. Brown, 8 Vet. App. 148, 153 (1995).

In summary, the Board finds that the additional evidence 
presented since July 1970 is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for hepatitis.  What is still 
lacking is competent medical evidence that the veteran has 
hepatitis, and competent medical evidence linking that 
hepatitis to his period of service.  In the absence of such 
evidence, the claim cannot be reopened.  Accordingly, the 
decision of July 1970 that denied service connection for 
hepatitis remains final.  


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for hepatitis.  The appeal is 
denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

 

